Case 2:21-cv-00177-SRB Document 11 Filed 02/12/21 Page 1 of 2

ydiacay njey onsew0g

£906-000-20-06S2 NSd S10z Ainr ‘| [gg UuO4 Sd

 

(o0¢$ 48A0)

Aienyeg payouysey
UOReUIUOD eunzeubig WW peinsu| 2
wUOReUUUOD einzeubig FE] MMeAtag peyouysey Aleayeq UO JO81109 L]
AIA\OQ UO 399]}09

SsIPUuByoeyy]
Joy ydiecay Winey O] Auanyeg pepyysey FEW) PeyweO 1]
Asayed @NEW payed We
polouisey NeW pereisi6sy C] = Aleayjeq poyouysey einzeubig ynpy O
willPW paveysibey [7 eumeubls ynpy O

@sserdx |e ALO 2 ed] soles *¢

fenpapemuscy ren pans FAITE SEGT 2OO0 OG2be 2ToOe

(jeqe] eajles Woy 4eysues{) JOQUNN ‘ejony A

 

28 029 6729 OVP COVE 06S6

UUTTAPAR VTA LIN

 

 

i202 8 cer perrug

on sMojaq sseippe AJSAI|Op Jo]Ue ‘SAA 3]
sx ét Webi sHte (2, ppe Areaijap s| “aq

TO000-0€S0Z DQ ‘Su0IsurysemM
MN Sonueay eTueayAsuued 066

aoT3sNe Jo yueujIedsq °*S*n
au} JO Tezousy Avu1079y Bury

TOSUTYATIM AUON
10} Pessauppy SION "|

 

 

 

f Vg "syed eords JI }U01 SU} UO 10
f é
fueneq 30 eq “9 (ewey oath ud) kq penteoey *g aodeldirew Su} JO YOR OU} O} PueO Siu} YORNY ws
~ sesseippy 1 ‘noA 0} pueo Ol} UIN}O1 UD OM Jeu] OS
xX OSJ8AG/ SU} UO SSeuppe pue Seu INOA jULd @

queby

 

einyeubis ‘y

AUYAAITIG NO NOILOAS SIHL ILI TANOD

 

 

"€ pue ‘g ‘| Suey] e}o|dWOD sf

NOILDAS SIHL FLIIdNOD -dAGN3S

 
Case 2:21-cv-00177-SRB Document 11 Filed 02/12/21 Page 2 of 2

 

 

= EKNGE First-Class Mail
Postage & Fees Paid
TT » teh
eu

9590 940e 244b be44 bYeD a?

United States * Sender: Please print your name, address; ZIP+4?® in this box®
Postal Service

 

 

  

SUITE 400
FAIRFAX, VA 22030

 

 

 

DASISMG

 
